DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-19 and 26-30, and Species 2, readable on claim 18, in the reply filed on 7/18 is acknowledged. The election is made with traverse; however, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (MPEP § 818.01(a)).
Claims 20-25, mapped to invention Group II in the prior Restriction Requirement, have been cancelled. Claims 31-34, mapped to invention Group III, and claim 17, mapped to Species 1, are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “network of fluid paths” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is understood from Applicant’s specification that Figs. 7A-7D illustrate prior art. Figures 7A-7D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 7-11, 13-14, 16, and 19 are objected to because of the following informalities:  
In claim 1, line 10, it is recommended to change “the oxygenator” to “the at least one oxygenator” for consistency with the prior lines of the claim.
Claims 5, 7-11, 13-14, and 19 also recite “the oxygenator” and are objected to for the same reason as claim 1. 
In claim 16, it is recommended to change “the lane” to “the one or more lanes” for consistency with the language of claim 1, from which claim 16 depends.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 19, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 7 depends, does not recite a base.
Claim 19 recites the limitation "the fluid oxygen levels" in line 2 and “the fluid” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. Claim 1, from which claim 19 depends, mentions “fluid paths” and “fluid connectivity” in general but does not provide antecedent basis for “a fluid”.
Claim 27 recites the limitation "the multi-well devices” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 26, from which claim 27 depends, recites a single multi-well device. For the purpose of examination on the merits, the Examiner will interpret the claim as reciting the system of claim 26, further comprising organ or tissue specific cells in the multi-well device.
Claim 28 recites the limitation "the multi-well devices” in line 2 and “the cells” in line 1.  There is insufficient antecedent basis for these limitations in the claim. Claim 26, from which claim 28 depends, recites a single multi-well device. Claim 26 does not recite cells.
Dependent claims are rejected for the same reason as the base claim(s) upon which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10-15, 19, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busek et al. (Microfluidic system for in-vitro hypoxia assays).
Regarding claim 1, Busek et al. discloses a fluidic device for cell culture (Abstract) (Figs. 2-4, pp. 2-4) comprising:
a first plate (fluidic layer) (p. 2 para. 1-2) (Fig. 2) comprising:
	a) a cell culture chamber (meets the definition of a well, as a well is by definition a chamber) (p. 2 para. 1-2) (Fig. 2) comprising:
		a three-dimensional space defined by a bottom surface and a circumferential wall (such a bottom surface and circumferential wall would necessarily be present to form the shape of the chamber seen in Fig. 2 and to contain the disclosed cultivated cells, beads, and fluid during operation of the device, see Abstract, p. 2 para. 2, p. 4 para. 1-p. 8 para. 4); and
		an inlet and an outlet (p. 2 para. 2) (Fig. 2);
	b) at least one oxygenator comprising a body with a three-dimensional geometry (the oxygenator comprises an inlet that allows a fluid to flow therethrough and would necessarily exist in three dimensions) and an oxygenator inlet and an oxygenator outlet (p. 2 para. 2, p. 4 para. 1-p. 8 para. 4) (Fig. 2); and
c) a network of fluid paths providing fluid connectivity between the well (cell culture chamber) and the oxygenator through the inlet and the outlet of the well (see network of fluid paths comprising a path connecting the cell culture chamber to a microvalve, a path connecting the oxygenator to the cell culture chamber, paths leading to inlet/outlet, etc., shown in Fig. 2).
Regarding the claim limitation of the first plate comprising one or more lanes, the term “lane” has been interpreted in light of Applicant’s specification. The specification indicates that a lane is a region of the first plate wherein at least one well and at least one corresponding oxygenator are positioned. The lane does not impart any structure to the device other than being a region where components are provided. Busek et al. satisfies the claim limitation, because Busek et al. discloses a region on the first plate (fluidic layer) wherein the well, oxygenator, and fluid paths are located, as discussed above and shown in Fig. 2, and this region reads on being a lane, consistent with Applicant’s specification.
Regarding claim 3, Busek et al. discloses at least one pump provided in the region (lane) (p. 2 para. 1-2) (Fig. 1). 
Regarding claim 4, Busek et al. discloses the oxygenator having a three-dimensional geometry, as set forth above, wherein the oxygenator has the shape of a spiral (p. 2 para. 2) (Fig. 2).
Regarding claim 5, Applicant’s specification recites “a channel” as features which provide surface geometry to the oxygenator (p. 16, claim 6). Busek et al. discloses wherein the oxygenator comprises a channel (p. 2 para. 1-2, p. 8 para. 1-3) (Fig. 2), and therefore satisfies the subject matter of claim 5.
Regarding claim 6, Busek et al. discloses a channel, as set forth above. 
Regarding claim 8, Busek et al. discloses wherein the oxygenator body has a geometry of a spiral having one step along the height of the oxygenator (p. 2 para. 2) (Fig. 2).
Regarding claim 10, the limitation is directed to an intended use of the device and has therefore been given appropriate patentable weight. Busek et al. discloses that the oxygenator comprises a channel through which a fluid can flow wherein a user can control the oxygen concentration within the fluid (p. 2 para. 1-2, p. 4 para. 1-p. 8 para. 4) (Fig. 2). The device disclosed by Busek et al. is fully capable of operating in the manner claimed, because a user could introduce a fluid having an oxygen concentration of between about 65 µM and about 400 µM so as to flow through the device. 
Regarding claim 11, Busek et al. discloses wherein the well (culture chamber) and the oxygenator are coupled through a fluidic path having at least one pump (p. 2 para. 1-2) (Fig. 2).
Regarding claim 12, Busek et al. discloses wherein the inlet and the outlet of the well (culture chamber) are connected through a fluidic path having at least one pump (p. 2 para. 1-2) (Fig. 2).
Regarding claim 13, Busek et al. discloses the device further comprises a media reservoir comprising a media inlet coupled to the oxygenator and well by a fluidic path (p. 2 para. 1-2, p. 4 para. 1-p. 8 para. 4) (Fig. 2).
Regarding claim 14, Busek et al. discloses wherein the fluidic path coupling the media inlet to the oxygenator comprises at least one pump (p. 2 para. 1-2, p. 4 para. 1-p. 8 para. 4) (Fig. 2).
Regarding claim 15, Busek et al. discloses in-line circulation (p. 2 para. 1-2, p. 4 para. 1-p. 8 para. 4) (Fig. 2).
Regarding claim 19, Busek et al. discloses wherein the well includes an oxygen probe sensing fluid oxygen levels (p. 4 para. 1) (Fig. 1).
Regarding claim 26, Busek et al. discloses a system (Abstract, p. 3 para. 1-p. 4 para. 1) (Figs. 2-4, pp. 2-4) comprising a fluidic multi-well device (see microfluidic device of Fig. 2, which comprises a culture chamber and inlet/outlet, each of which has the form of a well; thus, the device is a multi-well device) comprising a fluidic device for cell culture (Abstract) (Figs. 2-4, pp. 2-4) comprising:
a first plate (fluidic layer) (p. 2 para. 1-2) (Fig. 2) comprising:
	a) a cell culture chamber (meets the definition of a well, as a well is by definition a chamber) (p. 2 para. 1-2) (Fig. 2) comprising:
		a three-dimensional space defined by a bottom surface and a circumferential wall (such a bottom surface and circumferential wall would necessarily be present to form the shape of the chamber seen in Fig. 2 and to contain the disclosed cultivated cells, beads, and fluid during operation of the device, see Abstract, p. 2 para. 2, p. 4 para. 1-p. 8 para. 4); and
		an inlet and an outlet (p. 2 para. 2) (Fig. 2);
	b) at least one oxygenator comprising a body with a three-dimensional geometry (the oxygenator comprises an inlet that allows a fluid to flow therethrough and would necessarily exist in three dimensions) and an oxygenator inlet and an oxygenator outlet (p. 2 para. 2, p. 4 para. 1-p. 8 para. 4) (Fig. 2); and
c) a network of fluid paths providing fluid connectivity between the well (cell culture chamber) and the oxygenator through the inlet and the outlet of the well (see network of fluid paths comprising a path connecting the cell culture chamber to a microvalve, a path connecting the oxygenator to the cell culture chamber, paths leading to inlet/outlet, etc., shown in Fig. 2).
Regarding the claim limitation of the first plate comprising one or more lanes, the term “lane” has been interpreted in light of Applicant’s specification. The specification indicates that a lane is a region of the first plate wherein at least one well and at least one corresponding oxygenator are positioned. The lane does not impart any structure to the device other than being a region where components are provided. Busek et al. satisfies the claim limitation, because Busek et al. discloses a region on the first plate (fluidic layer) wherein the well, oxygenator, and fluid paths are located, as discussed above and shown in Fig. 2, and this region reads on being a lane, consistent with Applicant’s specification.
Regarding claim 28, the metes and bounds of the claim are indefinite (see 112 rejection section above), and the claim is best understood as reciting an intended use of the system, as the claim does not positively recite that the system “comprises” cells. The system disclosed by Busek et al. comprises a cell culture chamber configured to receive cells, as set forth above, and would be fully capable of receiving cells of a different origin therein (e.g., a user could introduce both human- and animal-derived cells into the cell culture chamber).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, 16, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Busek et al. (Microfluidic system for in-vitro hypoxia assays).
Regarding claim 2, Busek et al. discloses wherein the device further comprises a second plate (pneumatic layer) comprising a pneumatic manifold and pneumatic fittings (p. 2 para. 1-2) (Figs. 2-3) and a barrier membrane positioned between the first plate and the second plate and bonded to the first plate (Abstract, p. 2 para. 1-2) (Fig. 1).
Busek et al. does not expressly teach wherein the second plate is detachable.
Nonetheless, it has been held making elements of a prior art device separable is a prima facie obvious modification (MPEP 2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to make the second plate separable (i.e., detachable) from other components disclosed throughout the disclosure of Busek et al. in order to allow for convenient inspection, repair, or replacement of a component. 
Regarding claim 7, Busek et al. discloses wherein the oxygenator has an overall height of 0.25 mm, an overall length of 110 mm, and provides a fluid path length of 110 mm (falls within the claim range) (p. 8 para. 1-3).
The overall height and overall length disclosed by Busek et al. fall slightly outside of the claim ranges (0.25 mm versus a claim range of 1mm-20 mm, and 110 mm versus a claim range of 2 mm-100 mm, respectively).
It has been held that a prima facie case of obviousness exists wherein the claimed ranges are close to amounts disclosed by the prior art (MPEP 2144.05). The height of 0.25 mm and the overall length of 110 mm disclosed by Busek et al. are so close to the claim values that one skilled in the art would expect that the prior art oxygenator would function in the same manner with respect to fluid transport as that claimed. In any case, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover an optimum or workable range for the dimensions of the oxygenator in order to arrive at an oxygenator configured to provide appropriate fluid flow within the context of a microfluidic cell culture device. 
Regarding claim 9, Busek et al. discloses wherein the oxygenator has a channel height of 0.25 mm (p. 8 para. 1-3).
As to the limitation of a fluid in the oxygenator having a fluid profile with a width (w) between about 0.5 mm and 1.5 mm and a height (h) between about 0.2 mm and 1 mm, this is a recitation of intended use of the claimed device and has been given appropriate patentable weight. As Busek et al. discloses that the oxygenator has a channel height of 0.25 mm, the oxygenator would be fully capable of operating such a fluid therein has a fluid profile with a height of about 0.25 mm (falls within the claim range), and the limitation of a fluid within the oxygenator having a fluid profile with a height between about 0.2 mm and 1 mm does not impart a patentable distinction over Busek et al.
Busek et al. does not expressly teach a channel width of the oxygenator; however, Busek et al. discloses that elsewhere in the device, channels, including those connected to the oxygenator channel, have a width of 1 mm (p. 5 para. 4-p. 6 para. 1) (Fig. 2). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to form the oxygenator channel disclosed by Busek et al. to have a width of 1 mm in order to use a dimension known to be suitable and to provide predictable flow throughout the device. Such an oxygenator would be fully capable of allowing fluid having a fluid profile with a width of about 1 mm therein, and would satisfy the claim limitation. 
Regarding claim 16, Busek et al. discloses where the volume of fluid circulating in the lane is “several µL” (p. 2 para. 1).
Busek et al. is silent as to the total volume of fluid circulating in the lane being between about 50 µL and 1000 µL.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Busek et al. discloses general conditions for the total volume of circulating fluid and the volume of fluid would clearly influence cell culture processes within the cell culture chamber of the device (p. 1 para. 1-p. 2 para. 1). Therefore, it would have been obvious to one of ordinary skill in the art to discover a workable or optimum range by routine experimentation for the total circulating volume of fluid within the device. 
Regarding claim 18, Busek et al. discloses wherein the device is a closed fluidic system (p. 2 para. 1-2) with a circulating volume of fluid of “several µL” (p. 2 para. 1).
Busek et al. is silent as to the total volume of fluid circulating in the lane being between about 50 µL and 300 µL.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Busek et al. discloses general conditions for the total volume of circulating fluid and the volume of fluid would clearly influence cell culture processes within the cell culture chamber of the device (p. 1 para. 1-p. 2 para. 1). Therefore, it would have been obvious to one of ordinary skill in the art to discover a workable or optimum range by routine experimentation for the total circulating volume of fluid within the device. 
Regarding claim 27, Busek et al. is silent as to the system comprising organ or tissue specific cells in the multi-well device.
However, Busek et al. discloses that a well of the multi-well device is a cell culture chamber, as set forth above, and that in operation, the device is intended to be used to study mammalian tissue cells therein (Abstract, p. 1 para. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the multi-well device disclosed by Busek et al. to comprise mammalian tissue cells (reads on tissue specific cells) therein in order to use the device to study such cells. 

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Busek et al. (Microfluidic system for in-vitro hypoxia assays) in view of Kleis et al. (US Patent Application Publication 2008/0032380).
Regarding claim 29, Busek et al. discloses that a well of the multi-well device is a cell culture chamber, as set forth above, and that in operation, the device is intended create a microenvironment mimicking the conditions of hypoxia such that the effects of hypoxia can be studied on mammalian tissue cells therein (Abstract, p. 1 para. 1).
Busek et al. does not expressly teach that the system comprises a multi-well device with cells of different origin in the same device.
Kleis et al. discloses a miniature culture system comprising a bioreactor configured to receive a cell culture therein and apply a hypoxia condition to the culture such that cellular response to the condition can be analyzed (Abstract, para. 87). Kleis et al. discloses wherein the bioreactor comprises cells of different origin therein to allow for study of how a first cell type (e.g. cardiomyocytes) responds to introduction of a second cell type (e.g. stem cells) under hypoxic conditions (para. 172-174, 184).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the multi-well device disclosed by Busek et al. to comprise cells of different origin within the same device, as Kleis et al. discloses that it was known in the art to study different cell types in a device under hypoxic conditions to study the effect of one cell type on another, and the skilled artisan would have been motivated to use different cell types in the same device to study hypoxia outcomes and enhance the experimental utility of the system. 
Regarding claim 30, Busek et al. in view of Kleis et al. teaches wherein the cells are cardiomyocytes (muscle cells) and stem (pluripotent) cells, as set forth above.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Busek et al. (WO 2015003997 A1) is directed to a microfluidic device comprising a plurality of cell culture chambers, oxygenators, and a membrane. 
Mauleon et al. (Enhanced loading of Fura-2/AM calcium indicator dye in adult rodent brain
slices via a microfluidic oxygenator) is directed to a microfluidic device comprising a tissue chamber and an oxygenator.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799